Title: To Benjamin Franklin from Sartine, 5 September 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 5. Sept. 1779.
Je m’occupe, Monsieur, de l’éxecution du projet que j’a eu l’honneur de vous communiquer et qui, S’il a le Succès qu’il y a lieu d’en esperer, fera entrer dans nos ports des Munitions très interessantes, vous avez bien voulu donner ordre à M. Jones de relacher à la fin de sa Croisiere au Texel avec tous les Bâtimens qui composent la Division dont il a le commandement. Le terme de cette croisiere devant expirer dans les derniers jours du mois courant, vous jugerez sans doute a propos d’arranger les choses de maniere que M. Jones trouve, à son arrivée au Texel, des Instructions par les quelles il lui sera prescrit de prendre sous son Escorte les navires Hollandois et autres neutres chargés pour le Compte du Roi et de les conduire dans les ports de leur Destination. Je donne de mon Côté des ordres pour qu’ils soient tenus prêts et je suis persuadé que leur Expedition ne causera pas le moindre retardement. Au surplus je n’ai pas laissé ignorer au Roi, la maniere dont vous vous étes prêté à ce que je vous ai proposé à cet égard; Sa Majesté m’en a paru très satisfaite.
J’ai l’honneur d’être avec une parfaite consideration, Monsieur, votre très humble et très obeissant Serviteur.
(signé) De Sartine
M. Franklin.
